DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae (US Pub. 2018/0139794).
Regarding claim 1, Chae discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from an originating UE (fig.10 “Relay UE A”, “Relay UE B”), a peer-to-peer (P2P) communication (par.003 “peer-to-peer communication”) that includes an indication of whether the P2P communication is to be relayed (par.0119 “the discovery signal…..perform operation…..the UE may perform relay selection or operation”); 
determining whether to relay the P2P communication based at least in part on the indication and at least one of: 
a location of the UE (par.0119 “obtains position information included in the discovery message), or 
a UE identifier, included in the P2P communication, that identifies the UE and is associated with a request for the UE to relay the P2P communication (consideration is optional); and 
selectively (par.0119 “the UE may perform relay selection”) relaying the P2P communication, based at least in part on a determination to relay the P2P communication, according to a relaying priority associated with the P2P communication, wherein the relaying priority is determined based at least in part on a speed at which the originating UE is moving and the relaying priority determines an order in which different P2P communications are to be relayed (par.0112 “priority of a relay……when a UE moves with a speed equal to lower than a predetermined speed, a related field can be set to 0”…..de-prioritized a relay UE with high mobility”, par.0115 “a relative speed between two UEs using its moving direction and speed….for relay selection”).  
Regarding claim 2, Chae discloses the indication is a single bit (par.0112 “the mobility information can be expressed as 1-bit information”).  
Regarding claim 3, Chae discloses the P2P communication is relayed based at least in part on a determination that the UE identifier is included in the P2P communication (par.095 “The discovery channel may……a message that enables a neighboring UE to discover transmission UE transmitting information such as ID of the UE”).  
Regarding claim 4, Chae discloses the determination of whether to relay the P2P communication is further based at least in part on a pathloss parameter associated with the location of the UE (par.0111 “A UE can estimate a path loss using this Tx power information…..a relay UE as an in-coverage UE”).  
Regarding claim 5, Chae discloses the pathloss parameter is estimated by the UE (par.0111 “A UE can estimate a path loss using this Tx power information…..a relay UE as an in-coverage UE”).    
Regarding claim 6, Chae discloses the pathloss parameter is received from a network device (par.0111 “the plurality of discovery signals can include transmit…power information of a relay….can estimate a path loss using this TX power information”, par.0118 “an RSU indicator may be included in the discovery message”).  
Regarding claim 7, Chae discloses the pathloss parameter is determined based at least in part on analyzing radio performance information associated with multiple UEs in association with the location of the UE (par.0111 “A UE can estimate a path loss using this Tx power information…..a relay UE as an in-coverage UE…….and reports the measurement link quality or strength, it may be helpful for a transmitter to understand a channel state and MCS and Tx power”).  
Regarding claims 8, 18 and 22, Chae discloses the determination of whether to relay the P2P communication is further based at least in part on: a distance between the UE and the originating UE (par.0102 “In the case, if the relay UE B is closer to the UE….the relay UE can be selected as a relay instead of the relay UE B….because the relay UE B and UE belong to different synchronization clusters”), a distance between the UE and a low obstruction location identified as having a line of sight parameter that satisfies a line of sight criteria (consideration is optional), or a combination thereof.  
Regarding claim 9, Chae discloses the determination of whether to relay the P2P communication is further based at least in part on whether a relaying mode is activated for the UE (par.0129 “the network may signal to relay UEs….becoming the relay….the corresponding UE satisfies….becoming the relay when transmitting the discovery message”).  
Regarding claim 10, Chae discloses the relaying mode is activated based at least in part on the location of the UE (par.0116 “coverage state in a discovery message”, par.0129 “the network may signal to relay UEs….becoming the relay….the corresponding UE satisfies….becoming the relay when transmitting the discovery message”).  
Regarding claim 11, Chae discloses the relaying priority is indicated in the P2P communication (par.0129 “becoming the relay when transmitting the discovery message….it may have priority over the case in which the conditions for becoming the relay are met”).  
Regarding claims 12, 19 and 23, Chae discloses the relaying priority is determined further based at least in part on at least one of: a packet priority associated with the P2P communication (consider is optional), a range requirement associated with the P2P communication (consider is optional), a distance between the UE and the originating UE (par.0102 “In the case, if the relay UE B is closer to the UE….the relay UE can be selected as a relay instead of the relay UE B….because the relay UE B and UE belong to different synchronization clusters”), a location of the originating UE (consideration is optional), or a combination thereof. 
Regarding claim 13, Chae discloses the determination of whether to relay the P2P communication is further based at least in part on a determination of whether the P2P communication has already been relayed by another UE (par.0129 “the relay UE is relaying”).  
Regarding claims 14 and 24, Chae discloses the P2P communication is a vehicle-to- everything (V2X) communication (par.0119).  
Regarding claim 15, Chae discloses a rate at which a plurality of P2P communications, including the P2P communication, are relayed is determined based at least in part on one or more of: an indication from a base station (par.0129 “the relay UE is configured to operate as a relay by and eNB”, an indication from another UE, a congestion level of a network associated with the plurality of P2P communications (consideration is optional), or a combination thereof.  
Regarding claim 16, Chae discloses everything as claim 1 above.  More specifically, Chae discloses a memory; and one or more processors operatively coupled to the memory (par.0135).
Regarding claims 17 and 21, Chae discloses the determination of whether to relay the P2P communication is further based on at least one of: a pathloss parameter associated with the location of the UE (consideration is optional), 34183951C1 whether a relaying mode is activated for the UE (consideration is optional), wherein the relaying mode is activated based at least in part on the location of the UE (consideration is optional), a determination of whether the P2P communication has already been relayed by another UE (par.0129 “the relay UE is relaying”), or a combination thereof.  
Regarding claim 20, Chae discloses an apparatus for wireless communication, comprising: 
means for receiving, from an originating UE (fig.10 “Relay UE A”, “Relay UE B”), a peer-to-peer (P2P) communication (par.003 “peer-to-peer communication”) that includes an indication of whether the P2P communication is to be relayed (par.0119 “the discovery signal…..perform operation…..the UE may perform relay selection or operation”); 
determining whether to relay the P2P communication based at least in part on the indication and at least one of: 
a location of the UE (par.0119 “obtains position information included in the discovery message), or 
a UE identifier, included in the P2P communication, that identifies the UE and is associated with a request for the UE to relay the P2P communication (consideration is optional); and 
means for selectively (par.0119 “the UE may perform relay selection”) relaying the P2P communication, based at least in part on a determination to relay the P2P communication, according to a relaying priority associated with the P2P communication, wherein the relaying priority is determined based at least in part on a speed at which the originating UE is moving and the relaying priority determines an order in which different P2P communications are to be relayed (par.0112 “priority of a relay……when a UE moves with a speed equal to lower than a predetermined speed, a related field can be set to 0”…..de-prioritized a relay UE with high mobility”, par.0115 “a relative speed between two UEs using its moving direction and speed….for relay selection”).  
Regarding claim 25, Chae discloses everything as claim 1 above.  More specifically, Chae discloses a non-transitory computer-readable medium storing instructions for wireless communication (par. 0144 “software”).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642